Citation Nr: 0931436	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the residuals of a 
cerebrovascular accident with left hemiparesis (claimed as a 
stroke).  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the RO.  

During the course of his appeal, the Veteran requested an RO 
hearing before a Decision Review Officer.  However, the 
Veteran failed to report to his hearing scheduled in May 
2008.  Thus, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.704 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



REMAND

The private treatment records, dated from October 1998 to 
August 2007, reflect that the Veteran suffered a pontine 
ischemic stroke due to ischemic cerebral infarction of right 
pons with left hemiparesis with left facial and ocular 
paresis secondary to a right brain ischemic infarction, on 
October 27, 1998.  The Veteran was prescribed and apparently 
still uses, Coumadin to treat his condition.  

A March 1999 private physician assessed the Veteran with left 
hemiparesis secondary to a previous stroke with remarkable 
improvement with physical therapy.  

More recently, a September 2005 private treatment record 
shows findings of no syncope, convulsions, headache, light-
headedness, weakness, paresthesias, or slurred speech on 
neurological examination.  

The physician noted that the Veteran's cranial nerves II to 
XII were grossly intact, his strength was 5/5 throughout, his 
speech was normal, he had slight hyper-reflexia on the left, 
reflexes 2+ throughout and symmetrical, Romberg's sign was 
negative, Diadochokinesis was normal, Babinski's was downward 
bilaterally, no clonus was present, and gait was normal.  

Significantly, the record demonstrates that the Veteran 
served in the Republic of Vietnam during his active duty 
service.  A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era during the period beginning on January 9, 1962 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  

Particular diseases are deemed associated with herbicide 
exposure, under VA law and shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are 
met, and they become manifest to a degree of 10 percent or 
more, even though there is no record of such disease during 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.  

Here, the Veteran is shown to have had a history of remote 
heart problems, as well as some findings of hypertension in 
the recent past.  However, medical evidence prior to 1998 to 
confirm the nature and likely etiology of any cardiovascular 
or cerebrovascular disease is lacking.  The Veteran earlier 
treatment records should be obtained for review in connection 
with the current appeal.  

In addition, the current record indicates that the Veteran 
has been treated for elevated blood sugar levels.  As 
diabetes mellitus is a chronic disease associated with Agent 
Orange exposure, a VA examination is necessary to obtain a 
better picture of the Veteran's current health status.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he submit an updated list of the doctors 
and health care facilities that have 
treated him since service.  In 
particular, this should any medical care 
for cardiovascular or cerebrovascular 
disease and diabetes mellitus.  

The RO should make arrangements to obtain 
all the records of the treatment afforded 
to the Veteran from all the sources 
listed by him that are not already on 
file.  All information obtained should be 
made part of the file.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
cerebrovascular disease.  In addition, 
the VA examination should ascertain 
whether the Veteran currently is 
suffering from diabetes mellitus.  

The claims folder should be available to 
the examiner in connection with the 
evaluation.  The examiner should elicit 
from the Veteran and record a complete 
clinical history.  

Based on his/her review of the case, the 
VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
cerebrovascular disease was caused by the 
exposure to Agent Orange or due to 
another event or incident of his 
extensive active service.  

A complete rational for any opinion 
expressed should be included in the 
report.  

3.  Following completion of all indicated 
development, the claim should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



